265 Wis. 2d 412 (2003)
2003 WI 128
668 N.W.2d 556
Bobbie GOHDE and Rick Gohde, Plaintiffs-Appellants,
v.
MSI INSURANCE COMPANY, Defendant-Respondent.
No. 01-2121.
Supreme Court of Wisconsin.
Decided September 12, 2003.
The Court entered the following order on this date:
*413 A petition for review pursuant to Wis. Stat. § 808.10 having been filed on behalf of defendant-respondent-petitioner, MSI Insurance Company, and a motion for leave to file a non-party brief in support of petition for review filed by Wisconsin Insurance Alliance, and both considered by this court;
IT IS ORDERED that the motion is granted and the brief is accepted for filing;
IT IS FURTHER ORDERED that the petition for review is granted, the court of appeals' decision in this case is summarily vacated and the matter is remanded to the court of appeals for further consideration in light of this court's decision in Folkman v. Quamme, 2003 WI 166 (opinion issued July 16, 2003).